Citation Nr: 0730996	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-36 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cancer of the right 
tonsil, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty that ended in December 
1992, with prior verified Vietnam service. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's squamous cell carcinoma of the right tonsil was 
incurred or aggravated during service, or that it may be so 
presumed.  


CONCLUSION OF LAW

Service connection for cancer of the right tonsil, due to 
herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain disabilities shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  Included among the disabilities are respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea).  
38 C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court of Appeals for Veterans Claims (Court) has 
held that the statute does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Brock v. Brown, 10 Vet. App. 155, 160 (1997), 
vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In this case, the record indicates that the veteran served in 
Vietnam.  As a result, exposure to Agent Orange is presumed.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).

The veteran has not been diagnosed with any of the 
disabilities included on the list of herbicide-related 
disorders from 38 C.F.R. § 3.309(e).  The Board is aware that 
the veteran contends that his cancer of the tonsil is so 
closely situated to the respiratory tract that service 
connection should be granted on a presumptive basis.  The 
pertinent regulation, however, clearly excludes tonsil cancer 
from the presumptive respiratory cancers.  38 C.F.R. 
§ 3.309(e).  Accordingly, the veteran's claim for service 
connection will be considered only on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's service medical records are negative for 
pertinent complaints, symptoms, findings or diagnoses and 
thus constitute evidence against his claim.  

A private June 2004 pathology report provides that a right 
tonsil biopsy resulted in a diagnosis of invasive squamous 
cell carcinoma.  This is the earliest diagnosis of the 
veteran's cancer.  

This report, and the corresponding private treatment records, 
weigh against the veteran's service connection claim because 
they do not link the carcinoma to the veteran's Vietnam 
service, many years earlier.  Further, the long interval 
between his Vietnam service and the development of the cancer 
significantly weighs against the veteran's claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, such a long interval from exposure 
to the development of the disorder provides evidence against 
a finding of a connection between service and the disorder at 
issue.    

The Board has reviewed articles submitted by the veteran 
regarding the general etiology of squamous cell carcinoma.  
However, these documents are too general in nature to 
provide, alone, the necessary evidence to show that the 
veteran's squamous cell carcinoma of the right tonsil is 
related to active duty.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).  The medical treatise, [textbook, or article] 
must provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The articles in the current case do not provide statements 
for the facts of the veteran's specific case.  Therefore, the 
Board concludes that they do not show to any degree of 
specificity a relationship or connection between his squamous 
cell carcinoma and his service.

In short, the competent medical evidence simply fails to 
include any evidence linking the veteran's squamous cell 
carcinoma of the right tonsil to his active duty and the 
Board finds that the service and post-service medical record 
provides evidence against this claim, indicating a disorder 
that began many years after service with no connection to 
service.   

With respect to the veteran's own contentions, as well as 
those his wife offered during an August 2007 hearing before 
the undersigned Veterans Law Judge, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, squamous cell carcinoma is not a condition 
capable of lay diagnosis.  See Espiritu and Woehlaert v. 
Nicholson, No. 05-2302 (U.S. Vet. App. August 24, 2007).  
Thus, the veteran's own testimony is not competent and 
sufficient to establish a diagnosis of squamous cell 
carcinoma to service or exposure to herbicide over 30 years 
ago. 

Further, the veteran's opinions are outweighed by the lack of 
pertinent findings in his service medical records, the lack 
of objective medical evidence of the claimed condition for 
many years after separation, and the lack of any medical 
opinion linking or indicating a link to service. 

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for squamous cell 
carcinoma of the right tonsil, due to exposure to herbicide.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in September 
2004 and March 2006 that discussed the particular legal 
requirements applicable to the veteran's claim, the evidence 
considered, and the pertinent laws and regulations.  VA made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The RO provided the proper Dingess notice in March 2006 
correspondence.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

VA need not conduct an examination because the information 
and evidence of record, as set forth and analyzed above, 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for cancer of the right tonsil, due to 
herbicide exposure, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


